Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

Dated May 16, 2007

Among

QWEST CORPORATION,

as Issuer,

and

J.P. Morgan Securities Inc.,

As Representative of the Initial Purchasers

 


--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of May 16,
2007, among QWEST CORPORATION, a Colorado corporation (the “Issuer” or the
“Company”), on the one hand, and the several Initial Purchasers named in
Schedule A to the Purchase Agreement as defined below (each, an “Initial
Purchaser” and collectively, the “Initial Purchasers”), on the other hand, who
have each agreed to purchase, severally and not jointly, pursuant to the
Purchase Agreement (as defined below) a specified amount of newly issued 6.5%
Notes due 2017 (the “Securities”).

This Agreement is made pursuant to the Purchase Agreement, dated as of May 2,
2007 (the “Purchase Agreement”), by and among the Issuer and the Initial
Purchasers (i) for the benefit of the Issuer and the Initial Purchasers and (ii)
for the benefit of the holders form time to time of the Securities (including
the Initial Purchasers). In order to induce the Initial Purchasers to purchase
the Securities, the Issuer has agreed to provide the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the obligations of the Initial Purchasers set forth in Section 5 of
the Purchase Agreement. Capitalized terms used herein and not otherwise defined
shall have the meaning assigned to them in the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the Securities:


1.                                      DEFINITIONS.

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

“Additional Interest” shall have the meaning set forth in Section 2(d) hereof.

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; for purposes of this definition, “control” shall mean the possession,
directly or indirectly, of the power to


--------------------------------------------------------------------------------


direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or otherwise.

“Broker-Dealer Representative” means J.P. Morgan Securities Inc.

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors and assigns.

“Effectiveness Target Date” shall have the meaning set forth in Section 2(a)
hereof.

“Exchange Date” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Issuer of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Exchange Period” shall have the meaning set forth in Section 2(a) hereof.

“Exchange Securities” shall mean securities, issued by the Issuer under the
Indenture containing terms identical to the Securities (except that the Exchange
Securities will not contain restrictions on transfer and provisions relating to
Additional Interest) and to be offered to Holders of Securities in exchange for
Securities pursuant to the Exchange Offer.

 “Holder” shall mean a holder of Registrable Securities, for so long as such
holder owns any Registrable Securities, and each of such holder’s successors,
assigns and direct and indirect transferees who become registered owners of
Registrable Securities under the Indenture or who become beneficial owners of
Registrable Securities, so long as in the case of beneficial owners, such owners
have so notified the Issuer in writing; provided that for purposes of Sections 4
and 5 of this Agreement, the term “Holder” shall include Participating
Broker-Dealers.

“Indenture” shall mean the Indenture relating to the Securities dated as of
October 15, 1999 between the Company (formerly known as U S WEST Communications,
Inc.), as issuer, and The Bank of New York Trust Company, N.A. (as successor in
interest to Bank

2


--------------------------------------------------------------------------------


One Trust Company, N.A.), as supplemented by a first supplemental indenture,
dated as of August 19, 2004, between QC and U.S. Bank National Association, as
Trustee, a second supplemental indenture, dated as of November 23, 2004 between
QC and the Trustee, a third supplemental indenture, dated as of June 17, 2005,
between QC and the Trustee, a fourth supplemental indenture dated as of August
8, 2006, between QC and the Trustee, and a fifth supplemental indenture to be
entered into by and between QC and the Trustee on the Closing Date.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Issuer or
any of its Affiliates shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage or amount.

“Participant” shall have the meaning set forth in Section 5(a) hereof.

“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a)
hereof.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a corporation, an association, a joint stock company,
a limited liability company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated by reference therein.

“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities (i) when, in the case of a
Holder of such Securities who was entitled to participate in the Exchange Offer,
an Exchange Offer Registration Statement with respect to such Securities shall
have been declared effective under the 1933 Act and either (a) such Securities
shall have been exchanged pursuant to the Exchange Offer for Exchange Securities
or (b) such Securities were not tendered by the Holder thereof in the Exchange
Offer, (ii) when a Shelf Registration Statement with respect to such Securities
shall have been declared effective under the 1933 Act and such Securities shall
have been disposed of pursuant to such Shelf Registration Statement, (iii) when
such Securities have been sold to the public pursuant to Rule 144(k) (or any
similar provision then in force, but not Rule 144A)

3


--------------------------------------------------------------------------------


under the 1933 Act or are eligible to be sold without restriction thereunder or
(iv) when such Securities shall have ceased to be outstanding.

“Registration Default” shall have the meaning set forth in Section 2(d) hereof.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuer with this Agreement, including, without
limitation: (i) all SEC, New York Stock Exchange or National Association of
Securities Dealers, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of one counsel for all
underwriters or Holders as a group in connection with blue sky qualification of
any of the Exchange Securities or Registrable Securities) within the United
States (x) where the Holders are located, in the case of the Exchange
Securities, or (y) as provided in Section 3(d) hereof, in the case of
Registrable Securities to be sold by a Holder pursuant to a Shelf Registration
Statement, (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any amendments or supplements thereto and other
documents relating to the performance of and compliance with this Agreement,
(iv) all rating agency fees, (v) all fees and disbursements relating to the
qualification of the Indenture under applicable securities laws, (vi) the fees
and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuer and, in the case of a Shelf Registration
Statement, the fees and disbursements of one counsel for the Holders (which
counsel shall be selected by the Majority Holders) and (viii) the fees and
disbursements of the independent public accountants of the Issuer, including the
expenses of any special audits, agreed-upon procedures or “cold comfort” letters
required by or incident to such performance and compliance, but excluding fees
and expenses of counsel to the underwriters (other than fees and expenses set
forth in clause (ii) above) or the Holders and underwriting discounts and
commissions and out-of-pocket expenses incurred by the Holders and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

“Registration Statement” shall mean any registration statement of any Issuer
that covers any of the Exchange Securities or Registrable Securities pursuant to
the provisions of this Agreement and all amendments and supplements to any such
Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“SEC” shall mean the Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

4


--------------------------------------------------------------------------------


“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuer pursuant to the provisions of Section 2(b) of this Agreement which
covers at effectiveness all of the Registrable Securities (other than
Registrable Securities the Holders of which have not complied with their
obligations under Section 2(f) of this Agreement or have elected not to have
their Registrable Securities included in the Shelf Registration Statement) on an
appropriate form under Rule 415 under the 1933 Act, or any similar rule that may
be adopted by the SEC, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

“TIA” shall have the meaning set forth in Section 3(l) hereof.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriters” shall have the meaning set forth in Section 3 hereof.

“Underwritten Offering” shall mean a registration in which Registrable
Securities are sold to an Underwriter for reoffering to the public.


2.                                      REGISTRATION UNDER THE 1933 ACT.


(A)                                  TO THE EXTENT NOT PROHIBITED BY ANY
APPLICABLE LAW OR APPLICABLE INTERPRETATION OF THE STAFF OF THE SEC, THE ISSUER
SHALL FILE AN EXCHANGE OFFER REGISTRATION STATEMENT COVERING THE OFFER BY THE
ISSUER TO THE HOLDERS TO EXCHANGE ALL OF THE REGISTRABLE SECURITIES FOR EXCHANGE
SECURITIES IN A LIKE AGGREGATE PRINCIPAL AMOUNT AND TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE EXCHANGE OFFER REGISTRATION STATEMENT TO BE
DECLARED EFFECTIVE BY 315 DAYS AFTER THE DATE OF THIS AGREEMENT (THE
“EFFECTIVENESS TARGET DATE”) AND TO HAVE SUCH REGISTRATION STATEMENT REMAIN
EFFECTIVE UNTIL THE CLOSING OF THE EXCHANGE OFFER. THE ISSUER SHALL COMMENCE THE
EXCHANGE OFFER AS PROMPTLY AS PRACTICABLE AFTER THE EXCHANGE OFFER REGISTRATION
STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC AND USE ITS COMMERCIALLY
REASONABLE EFFORTS TO HAVE THE EXCHANGE OFFER CONSUMMATED NOT LATER THAN 45 DAYS
AFTER THE EARLIER OF THE DATE ON WHICH THE EXCHANGE OFFER REGISTRATION STATEMENT
IS DECLARED EFFECTIVE AND THE EFFECTIVENESS TARGET DATE (SUCH 45-DAY PERIOD
BEING THE “EXCHANGE PERIOD”).

The Issuer shall commence the Exchange Offer by mailing the related exchange
offer Prospectus and accompanying documents to each Holder stating, in addition
to such other disclosures as are required by applicable law:


(I)                                     THAT THE EXCHANGE OFFER IS BEING MADE
PURSUANT TO THIS REGISTRATION RIGHTS AGREEMENT AND THAT ALL REGISTRABLE
SECURITIES VALIDLY TENDERED WILL BE ACCEPTED FOR EXCHANGE;

5


--------------------------------------------------------------------------------



(II)                                  THE DATE OF ACCEPTANCE FOR EXCHANGE (WHICH
SHALL BE A PERIOD OF AT LEAST 20 BUSINESS DAYS (OR LONGER IF REQUIRED BY
APPLICABLE LAW) FROM THE DATE SUCH NOTICE IS MAILED (THE “EXCHANGE DATE”);


(III)                               THAT ANY REGISTRABLE SECURITY NOT TENDERED
BY A HOLDER WHO WAS ELIGIBLE TO PARTICIPATE IN THE EXCHANGE OFFER WILL REMAIN
OUTSTANDING AND CONTINUE TO ACCRUE INTEREST, BUT WILL NOT RETAIN ANY RIGHTS
UNDER THIS REGISTRATION RIGHTS AGREEMENT;


(IV)                              THAT HOLDERS ELECTING TO HAVE A REGISTRABLE
SECURITY EXCHANGED PURSUANT TO THE EXCHANGE OFFER WILL BE REQUIRED TO SURRENDER
SUCH REGISTRABLE SECURITY, TOGETHER WITH THE ENCLOSED LETTERS OF TRANSMITTAL, TO
THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK) SPECIFIED IN THE NOTICE PRIOR TO THE CLOSE OF BUSINESS ON THE
EXCHANGE DATE; AND


(V)                                 THAT HOLDERS WILL BE ENTITLED TO WITHDRAW
THEIR ELECTION, NOT LATER THAN THE CLOSE OF BUSINESS, NEW YORK CITY TIME, ON THE
EXCHANGE DATE, BY SENDING TO THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK) SPECIFIED IN THE NOTICE, A FACSIMILE
TRANSMISSION OR LETTER SETTING FORTH THE NAME OF SUCH HOLDER, THE PRINCIPAL
AMOUNT OF REGISTRABLE SECURITIES DELIVERED FOR EXCHANGE AND A STATEMENT THAT
SUCH HOLDER IS WITHDRAWING HIS ELECTION TO HAVE SUCH SECURITIES EXCHANGED.

As soon as practicable after the Exchange Date, the Issuer shall:


(VI)                              ACCEPT FOR EXCHANGE REGISTRABLE SECURITIES OR
PORTIONS THEREOF VALIDLY TENDERED AND NOT PROPERLY WITHDRAWN PURSUANT TO THE
EXCHANGE OFFER; AND


(VII)                           DELIVER, OR CAUSE TO BE DELIVERED, TO THE
TRUSTEE FOR CANCELLATION ALL REGISTRABLE SECURITIES OR PORTIONS THEREOF SO
ACCEPTED FOR EXCHANGE BY THE ISSUER AND ISSUE, AND CAUSE THE TRUSTEE TO PROMPTLY
AUTHENTICATE AND MAIL TO EACH HOLDER, AN EXCHANGE SECURITY EQUAL IN PRINCIPAL
AMOUNT TO THE PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES SURRENDERED BY SUCH
HOLDER; PROVIDED THAT, IN THE CASE OF ANY REGISTRABLE SECURITIES HELD IN GLOBAL
FORM BY A DEPOSITARY, AUTHENTICATION AND DELIVERY TO SUCH DEPOSITARY OF ONE OR
MORE EXCHANGE SECURITIES IN GLOBAL FORM IN AN EQUIVALENT PRINCIPAL AMOUNT
THERETO FOR THE ACCOUNT OF SUCH HOLDERS IN ACCORDANCE WITH THE INDENTURE SHALL
SATISFY SUCH AUTHENTICATION AND DELIVERY REQUIREMENT.

Each Holder (including, without limitation, each Participating Broker-Dealer (as
defined)) who participates in the Exchange Offer will be required to represent
to the Issuer, in writing (which may be contained in the applicable letter of
transmittal) that: (1) any Exchange Securities acquired in exchange for
Registrable Securities tendered are being acquired in the ordinary course of
business of the Person receiving such Exchange Securities, whether or not such
recipient is a Holder of Registrable Securities, (2) neither such Holder

6


--------------------------------------------------------------------------------


nor, to the actual knowledge of such Holder, any other Person receiving Exchange
Securities from such Holder has an arrangement or understanding with any Person
to participate in the distribution of the Exchange Securities in violation of
the provisions of the 1933 Act, (3) the Holder is not an Affiliate of any Issuer
or, if it is an Affiliate, it will comply with the registration and prospectus
delivery requirements of the 1933 Act to the extent applicable, (4) if such
Holder is not a Participating Broker-Dealer, it has not engaged in, and does not
intend to engage in, the distribution of Exchange Securities, (5) if such Holder
is a Participating Broker-Dealer, such Holder acquired the Registrable
Securities as a result of market-making activities or other trading activities,
it will deliver a prospectus in connection with any resale of the Exchange
Securities and it will comply with the applicable provisions of the 1933 Act
with respect to resale of any Exchange Securities and (6) such Holder has full
power and authority to transfer the Registrable Securities in exchange for the
Exchange Securities.

The Issuer shall comply with the applicable requirements of the 1933 Act, the
1934 Act and other applicable laws and regulations in connection with the
Exchange Offer. The Exchange Offer shall not be subject to any conditions, other
than (1) that the Exchange Offer does not violate applicable law or any
applicable interpretation of the Staff of the SEC, (2) that no action or
proceeding shall have been instituted or threatened in any court or by any
governmental agency with respect to the Exchange Offer and no material adverse
development shall have occurred with respect to any Issuer, (3) that all
governmental approvals shall have been obtained that the Issuer deems necessary
for the consummation of the Exchange Offer, (4) that the conditions precedent to
the Issuer’s obligations under this Agreement shall have been fulfilled and (5)
such other conditions as shall be deemed necessary or appropriate by the Issuer
in its reasonable judgment.


(B)                                 IN THE EVENT THAT (I) THE ISSUER DETERMINES
THAT THE EXCHANGE OFFER REGISTRATION PROVIDED FOR IN SECTION 2(A) ABOVE IS NOT
AVAILABLE OR MAY NOT BE CONSUMMATED AS SOON AS PRACTICABLE AFTER THE EXCHANGE
DATE BECAUSE IT WOULD VIOLATE APPLICABLE LAW OR THE APPLICABLE INTERPRETATIONS
OF THE STAFF OF THE SEC, (II) THE EXCHANGE OFFER REGISTRATION STATEMENT IS NOT
DECLARED EFFECTIVE BY THE EFFECTIVENESS TARGET DATE, (III) ANY HOLDER OF
SECURITIES NOTIFIES THE ISSUER AFTER THE COMMENCEMENT OF THE EXCHANGE OFFER THAT
DUE TO A CHANGE IN APPLICABLE LAW OR SEC POLICY IT IS NOT ENTITLED TO
PARTICIPATE IN THE EXCHANGE OFFER, OR (IV) IF ANY HOLDER THAT PARTICIPATES IN
THE EXCHANGE OFFER (AND TENDERS ITS REGISTRABLE SECURITIES PRIOR TO THE
EXPIRATION THEREOF), DOES NOT RECEIVE EXCHANGE SECURITIES ON THE DATE OF THE
EXCHANGE THAT MAY BE SOLD WITHOUT RESTRICTION UNDER STATE AND FEDERAL SECURITIES
LAWS (OTHER THAN DUE SOLELY TO THE STATUS OF SUCH HOLDER AS AN AFFILIATE OF THE
ISSUER OR AS A PARTICIPATING BROKER-DEALER), THE ISSUER SHALL CAUSE TO BE FILED
AS SOON AS PRACTICABLE A SHELF REGISTRATION STATEMENT PROVIDING FOR THE SALE BY
THE HOLDERS OF ALL OF THE REGISTRABLE SECURITIES AND SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO HAVE SUCH SHELF REGISTRATION STATEMENT DECLARED EFFECTIVE
BY THE SEC. IN THE EVENT THE ISSUER IS REQUIRED TO FILE A SHELF REGISTRATION
STATEMENT SOLELY AS A RESULT OF THE MATTERS REFERRED TO IN CLAUSE (III) OF THE
PRECEDING SENTENCE, THE ISSUER SHALL FILE AND USE ITS COMMERCIALLY REASONABLE
EFFORTS TO HAVE DECLARED EFFECTIVE BY THE SEC BOTH AN

7


--------------------------------------------------------------------------------


Exchange Offer Registration Statement pursuant to Section 2(a) with respect to
all Registrable Securities and a Shelf Registration Statement (which may be a
combined Registration Statement with the Exchange Offer Registration Statement)
with respect to offers and sales of Registrable Securities held by such other
Holders after completion of the Exchange Offer. The Issuer agrees, except as set
forth herein, to use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective until the date that is two years
after the Closing Date (or such shorter periods as may hereafter be referred to
in Rule 144(k) under the Securities Act (or similar successor rule)) with
respect to the Registrable Securities or such shorter period that will terminate
when all of the Registrable Securities covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement. The
Issuer further agrees to supplement or amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Issuer for such Shelf Registration Statement or by
the 1933 Act or by any other rules and regulations thereunder for shelf
registration or if reasonably requested by a Holder with respect to information
relating to such Holder, and to use its commercially reasonable efforts to cause
any such amendment to become effective and such Shelf Registration Statement to
become usable as soon as thereafter practicable. The Issuer agrees to furnish to
the Holders of Registrable Securities, upon request, copies of any such
supplement or amendment promptly after its being used or filed with the SEC.
Notwithstanding the foregoing, the Issuer shall not be required to file more
than one post-effective amendment to the Shelf Registration Statement in any
fiscal quarter, such timing to be determined in the reasonable discretion of the
Issuer, to add one or more Holders to the “Selling Securityholders” table of the
Shelf Registration Statement or to update any information in such table.
Notwithstanding anything to the contrary contained herein, if any exchange offer
is consummated after the Exchange Date, any obligations of the Issuer arising as
a result of clauses (ii) and (iii) above shall terminate and such exchange offer
shall be deemed an Exchange Offer pursuant to Section 2(a).


(C)                                  THE ISSUER SHALL PAY ALL REGISTRATION
EXPENSES IN CONNECTION WITH THE REGISTRATION PURSUANT TO SECTION 2(A) OR SECTION
2(B). EACH HOLDER SHALL PAY ALL UNDERWRITING DISCOUNTS AND COMMISSIONS AND
TRANSFER TAXES, IF ANY, RELATING TO THE REGISTRATION OF SUCH HOLDER’S
REGISTRABLE SECURITIES PURSUANT TO THE EXCHANGE OFFER REGISTRATION STATEMENT OR
THE SHELF REGISTRATION STATEMENT.


(D)                                 AN EXCHANGE OFFER REGISTRATION STATEMENT
PURSUANT TO SECTION 2(A) HEREOF OR A SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 2(B) HEREOF WILL NOT BE DEEMED TO HAVE BECOME EFFECTIVE UNLESS IT HAS
BEEN DECLARED EFFECTIVE BY THE SEC; PROVIDED, HOWEVER, THAT, IF, AFTER IT HAS
BEEN DECLARED EFFECTIVE, THE OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A
SHELF REGISTRATION STATEMENT IS INTERFERED WITH BY ANY STOP ORDER, INJUNCTION OR
OTHER ORDER OR REQUIREMENT OF THE SEC OR ANY OTHER GOVERNMENTAL AGENCY OR COURT,
SUCH REGISTRATION STATEMENT WILL BE DEEMED NOT TO BE EFFECTIVE DURING THE PERIOD
OF SUCH INTERFERENCE UNTIL THE OFFERING OF REGISTRABLE SECURITIES PURSUANT TO
SUCH REGISTRATION STATEMENT MAY LEGALLY RESUME. AS

8


--------------------------------------------------------------------------------


provided for in the Indenture, the annual interest rate on the Securities will
be increased (the “Additional Interest”) under the following condition:

subject to Sections 2(f) and 2(g) if (A) the Issuer has not exchanged Exchange
Securities for all Securities validly tendered in accordance with the terms of
the Exchange Offer on or prior to the end of the Exchange Period (and the Shelf
Registration Statement has not been declared effective), (B) the Exchange Offer
Registration Statement or, if applicable, the Shelf Registration Statement has
not been declared effective by the SEC on or prior to the Effectiveness Target
Date or (C) if applicable, the Shelf Registration Statement is filed and
declared effective but shall thereafter cease to be effective or usable (1) as a
result of an order suspending the effectiveness of the Shelf Registration
Statement or otherwise, or (2) if related to the events or circumstances set
forth in Section 2(g) below, for more than 60 days (whether or not consecutive)
in any twelve month period (each such event referred to in clauses (A) through
(C), a “Registration Default”), then Additional Interest shall accrue on the
principal amount of the Registrable Securities at a rate of 0.25% per annum
commencing (x) at the end of the Exchange Period, in the case of (A) above, (y)
on the Effectiveness Target Date in the case of (B) above, or (z) on the day
such Shelf Registration Statement ceases to be effective in the case of (C)(1)
above or the 61st day the Prospectus ceases to be usable for resales in the case
of (C)(2) above, and such Additional Interest rate shall continue to, but
excluding, the earlier of (1) the date on which all Registration Defaults have
been cured or (2) the date that is two years after the Closing Date (or such
shorter period as may hereafter be referenced to in Rule 144(k) under the
Securities Act (or similar successor rule)) (it being understood and agreed
that, notwithstanding any provision to the contrary, so long as any Securities
not registered under an Exchange Offer Registration Statement by the
Effectiveness Target Date or validly tendered on or prior to the end of the
Exchange Period, (y) have been provided the opportunity to be tendered in an
Exchange Offer that closes after the Exchange Period or (z) are then covered by
an effective Shelf Registration Statement, no Additional Interest shall accrue
on such Securities);

provided, however, that upon the exchange of Exchange Securities for all
Securities tendered (in the case of clause (A) above), upon the earlier of (1)
effectiveness of the Shelf Registration Statement (in the case of clause (B)
above) and (2) the exchange of Exchange Securities for all securities tendered
in an Exchange Offer (in the case of clause (B) above) or upon the effectiveness
of the Shelf Registration Statement which had ceased to remain effective (in the
case of clause (C) above), Additional Interest on the Securities as a result of
such clause (or the relevant subclause thereof), as the case may be, shall cease
to accrue; provided, further, however, that in the case of clauses (B) and (C)
above, it is expressly understood that

9


--------------------------------------------------------------------------------


Additional Interest should be payable only with respect to the Registrable
Securities so requested to be registered pursuant to Section 2(b)(iii) hereof;
and provided, further, however, that if a Registration Default under clause (C)
above occurs because of the filing of a post-effective amendment to such
Registration Statement to incorporate annual audited financial information with
respect to the Issuer or to add Holders to the “Selling Securityholders” table
(or to update any information in such table) where such post-effective amendment
is not yet effective and needs to be declared effective to permit Holders to use
the related Prospectus, it is expressly understood that Additional Interest
shall be payable only from and after the date such Registration Default
continues for at least 30 days.

Notwithstanding the foregoing, (1) the amount of Additional Interest payable
shall not increase because more than one Registration Default has occurred and
is pending and (2) a Holder of Registrable Securities or Exchange Securities who
is not entitled to the benefits of the Shelf Registration Statement (i.e., such
Holder has not elected to include information) shall not be entitled to
Additional Interest with respect to a Registration Default that pertains to the
Shelf Registration Statement.


(E)                                  WITHOUT LIMITING THE REMEDIES AVAILABLE TO
THE HOLDERS, THE ISSUER ACKNOWLEDGES THAT ANY FAILURE BY THE ISSUER TO COMPLY
WITH ITS OBLIGATIONS UNDER SECTION 2(A) AND SECTION 2(B) HEREOF MAY RESULT IN
MATERIAL IRREPARABLE INJURY TO THE HOLDERS FOR WHICH THERE IS NO ADEQUATE REMEDY
AT LAW, THAT IT WILL NOT BE POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES
PRECISELY AND THAT, IN THE EVENT OF ANY SUCH FAILURE, ANY HOLDER MAY OBTAIN SUCH
RELIEF AS MAY BE REQUIRED TO SPECIFICALLY ENFORCE THE ISSUER’S OBLIGATIONS UNDER
SECTION 2(A) AND SECTION 2(B) HEREOF.


(F)                                    NO HOLDER OF REGISTRABLE SECURITIES MAY
INCLUDE ANY OF ITS REGISTRABLE SECURITIES IN ANY SHELF REGISTRATION UNLESS AND
UNTIL SUCH HOLDER FURNISHES TO THE ISSUER, IN WRITING WITHIN 15 DAYS AFTER
RECEIPT OF A REQUEST THEREFOR, THE INFORMATION WITH RESPECT TO SUCH HOLDER
SPECIFIED IN REGULATION S-K UNDER THE 1933 ACT AND ANY OTHER APPLICABLE RULES,
REGULATIONS OR POLICIES OF THE SEC FOR USE IN CONNECTION WITH ANY SHELF
REGISTRATION OR PROSPECTUS INCLUDED THEREIN, ON A FORM TO BE PROVIDED BY THE
ISSUER. EACH SELLING HOLDER AGREES TO FURNISH PROMPTLY TO THE ISSUER ADDITIONAL
INFORMATION TO BE DISCLOSED SO THAT THE INFORMATION PREVIOUSLY FURNISHED TO THE
ISSUER BY SUCH HOLDER DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING. NO HOLDER OF REGISTRABLE SECURITIES
SHALL BE ENTITLED TO ADDITIONAL INTEREST PURSUANT TO SECTION 2(D) HEREOF UNLESS
AND UNTIL SUCH HOLDER SHALL HAVE PROVIDED ALL SUCH INFORMATION.


(G)                                 THE ISSUER MAY DELAY THE FILING OR THE
EFFECTIVENESS OF AN EXCHANGE OFFER REGISTRATION STATEMENT OR A SHELF
REGISTRATION STATEMENT (INCLUDING ANY POST-EFFECTIVE AMENDMENT THERETO) FOR A
PERIOD OF UP TO 30 DAYS DURING ANY 90 DAY PERIOD IF (I) THERE OCCUR MATERIAL
EVENTS OR DEVELOPMENTS WITH RESPECT TO THE ISSUER THAT WOULD NEED TO BE
DESCRIBED IN

10


--------------------------------------------------------------------------------


such Registration Statement or the related Prospectus, and the effectiveness of
such Registration Statement is reasonably required to be suspended while such
Registration Statement and related Prospectus are amended or supplemented to
reflect such events or developments, (ii) there occur material events or
developments with respect to the Issuer or any of its Affiliates, the disclosure
of which the Issuer determines in good faith would have a material adverse
effect on the business, operations or prospects of the Issuer, or (iii) the
Issuer does not wish to disclose publicly a pending material business
transaction that has not yet been publicly disclosed; provided, however, that
any delay period with respect to Registration Defaults arising under this
Section 2(g) will not alter the obligations of the Issuer to pay Additional
Interest with respect to a Registration Default subject to the limitations and
exceptions set forth in Section 2(d) above.


(H)                                 ADDITIONAL INTEREST DUE ON THE SECURITIES
PURSUANT TO SECTION 2(D) HEREOF WILL BE PAYABLE IN CASH SEMIANNUALLY IN ARREARS
ON THE SAME INTEREST PAYMENT DATES AS THE SECURITIES, COMMENCING WITH THE FIRST
INTEREST PAYMENT DATE OCCURRING AFTER ANY SUCH ADDITIONAL INTEREST COMMENCES TO
ACCRUE.


3.                                      REGISTRATION PROCEDURES.

In connection with the obligations of the Issuer with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Issuer shall:

(a)                                  prepare and file with the SEC a
Registration Statement on the appropriate form under the 1933 Act, which form
(x) shall be selected by the Issuer and (y) shall, in the case of a Shelf
Registration, be available for the sale of the Registrable Securities by the
selling Holders thereof and (z) shall comply as to form in all material respects
with the requirements of the applicable form and include all financial
statements required by the SEC to be filed therewith, and use its commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective in accordance with Section 2 hereof;

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the applicable
period and, except for such periods as to which such action is not required
pursuant to Section 2(g) hereof, cause each Prospectus to be supplemented by any
prospectus supplement required by applicable law and, as so supplemented, to be
filed pursuant to Rule 424 under the 1933 Act; to keep each Prospectus current
during the period described under Section 4(3) and Rule 174 under the 1933 Act
that is applicable to transactions by brokers or dealers with respect to the
Registrable Securities or Exchange Securities;

11


--------------------------------------------------------------------------------


(c)                                  in the case of a Shelf Registration,
furnish to each Holder of Registrable Securities, to counsel for the Holders and
to each Underwriter of an Underwritten Offering of Registrable Securities, if
any, without charge, as many copies of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto and such other
documents as such Holder or Underwriter may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Securities;
and, except for the periods set forth in Section 2(g) herein, the Issuer
consents to the use of such Prospectus and any amendment or supplement thereto
in accordance with applicable law by each of the selling Holders of Registrable
Securities and any such Underwriters in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in such
Prospectus or any amendment or supplement thereto in accordance with applicable
law;

(d)                                 use its commercially reasonable efforts to
register or qualify the Registrable Securities under all applicable state
securities or “blue sky” laws of such jurisdictions as any Holder of Registrable
Securities covered by a Registration Statement shall reasonably request in
writing by the time the applicable Registration Statement is declared effective
by the SEC, to cooperate with such Holders in connection with any filings
required to be made with the New York Stock Exchange and the National
Association of Securities Dealers, Inc. and do any and all other acts and things
which may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Issuer shall not be
required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (ii) file any general consent to service of process or
(iii) subject itself to taxation in any such jurisdiction if it is not so
subject;

(e)                                  in the case of a Shelf Registration, notify
each Holder of Registrable Securities and counsel for the Holders promptly and,
if requested by any such Holder or counsel, confirm such advice in writing (i)
when a Registration Statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective, (ii) of any request by
the SEC or any state securities authority for amendments and supplements to a
Registration Statement and Prospectus or for additional information after the
Registration Statement has become effective, (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a Registration Statement and the closing
of any sale of Registrable Securities covered thereby, the representations and
warranties of the Issuer contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to the offering
cease to be true and correct

12


--------------------------------------------------------------------------------


in all material respects or if the Issuer receives any notification with respect
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose, (v) of
the happening of any event during the period a Shelf Registration Statement is
effective which makes any statement made in such Registration Statement or the
related Prospectus untrue in any material respect or which requires the making
of any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (vi) of any determination by the Issuer
that a post-effective amendment to a Registration Statement (other than an
amendment that does nothing more substantive than add one or more Holders to the
“Selling Securityholders” table of such Registration Statement or to update any
information set forth in such table) would be appropriate except, in the case of
clauses (iv), (v) and (vi), with respect to any event, development or
transaction permitted to be kept confidential under Section 2(g) hereof, the
Issuer shall not be required to describe such event, development or transaction
in the written notice provided;

(f)                                    make commercially reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement as promptly as practicable and provide reasonably prompt
notice to each Holder of the withdrawal of any such order;

(g)                                 in the case of a Shelf Registration, furnish
to each Holder of Registrable Securities, without charge, at least one conformed
copy of each Registration Statement and any post-effective amendment thereto
(without documents incorporated therein by reference or exhibits thereto, unless
requested);

(h)                                 in the case of a Shelf Registration,
cooperate with the selling Holders of Registrable Securities to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and registered in such names as the selling Holders
may reasonably request at least one business day prior to the closing of any
sale of Registrable Securities;

(i)                                     in the case of a Shelf Registration,
upon the occurrence of any event contemplated by Section 3(e)(v) hereof, as
promptly as practicable prepare and file with the SEC a supplement or
post-effective amendment to a Registration Statement or the related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities, such Prospectus will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of

13


--------------------------------------------------------------------------------


the circumstances under which they were made, not misleading; the Issuer agrees
to notify the Holders to suspend use of the Prospectus as promptly as
practicable after the occurrence of such an event, and the Holders hereby agree
to suspend use of the Prospectus until the Issuer has amended or supplemented
the Prospectus to correct such misstatement or omission and expressly agree to
maintain the information contained in such notice confidential (except that such
information may be disclosed to its counsel) until it has been publicly
disclosed by the Issuer; notwithstanding the foregoing, the Issuer shall not be
required to amend or supplement a Registration Statement, any related Prospectus
or any document incorporated or deemed to be incorporated therein by reference
if (i) an event occurs and is continuing as a result of which the Shelf
Registration, any related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, would, in the Issuer’s good faith
judgment, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
(with respect to such a Prospectus only, in the light of the circumstances under
which they were made), and (ii) (a) the Issuer determines in its good faith
judgment that the disclosure of such event at such time would have a material
adverse effect on the business, operations or prospects of the Issuer, or (b)
the disclosure otherwise relates to a pending material business transaction that
has not yet been publicly disclosed;

(j)                                     in the case of a Shelf Registration
Statement, a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any amendment to a Registration Statement or amendment or
supplement to a Prospectus, provide copies of such document to, the Holders and
their counsel and make such of the representatives of the Issuer as shall be
reasonably requested by the Holders or their counsel available for discussion of
such document, and shall not at any time file or make any amendment to the
Registration Statement, any Prospectus or any amendment of or supplement to a
Registration Statement or a Prospectus, of which the Holders and their counsel
shall not have previously been advised and furnished a copy or to which the
Holders or their counsel shall reasonably object on a timely basis, except for
any Registration Statement or amendment thereto or related Prospectus or
supplement thereto (a copy of which has been previously furnished as provided in
the preceding sentence) which counsel to the Issuer has advised the Issuer in
writing is required to be filed in order to comply with applicable law;
provided, however, that the foregoing procedures shall be coordinated on behalf
of the Holders by a representative designated by the majority in aggregate
principal amount of the Holders selling Registrable Securities;

(k)                                  obtain a CUSIP number for all Exchange
Securities or Registrable Securities, as the case may be, not later than the
effective date of a Registration Statement;

14


--------------------------------------------------------------------------------


(l)                                     cause the Indenture to be qualified
under the Trust Indenture Act of 1939, as amended (the “TIA”), in connection
with the registration of the Exchange Securities or Registrable Securities, as
the case may be, cooperate with the Trustee and the Holders to effect such
changes to the Indenture as may be required for the Indenture to be so qualified
in accordance with the terms of the TIA and execute, and use its commercially
reasonable efforts to cause the Trustee to execute, all documents as may be
required to effect such changes and all other forms and documents required to be
filed with the SEC to enable the Indenture to be so qualified in a timely
manner;

(m)                               in the case of an Underwritten Offering
pursuant to a Shelf Registration, make available for inspection upon written
request by a representative of the Holders of the Registrable Securities, any
Underwriter participating in any disposition pursuant to such Shelf Registration
Statement, and attorneys and accountants designated by the Holders, at
reasonable times and in a reasonable manner, all pertinent financial and other
records, pertinent documents and properties of the Issuer as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the respective officers, directors and employees of
the Issuer to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with their due
diligence responsibilities under a Shelf Registration Statement; provided that
records and information that the Issuer determines in good faith to be
confidential and so notifies such representative, Underwriter, attorney or
accountant are confidential shall not be disclosed to any such representative,
Underwriter, attorney or accountant unless (i) the disclosure of such
information is necessary to avoid or correct a material misstatement or material
omission in an effective Registration Statement or Prospectus, (ii) the release
of such information is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction or (iii) the information has been made generally
available to the public other than by any of such persons or an Affiliate of any
such persons, provided that if any such information has been disclosed to any
such representative, Underwriter, attorney or accountant, prior notice shall be
provided as soon as practicable to the Issuer of the potential disclosure of any
information by such person under the circumstances described in clause (i) or
(ii) of this sentence in order to permit the Issuer to obtain a protective
order; provided further, that if such records and information are determined to
be confidential, the Issuer shall (a) provide summaries of such information to
counsel for such Underwriter or (b) provide other means as reasonably requested
by the Underwriter to enable such Underwriter to satisfy its due diligence
requirements without compromising the confidentiality of such information;

(n)                                 if reasonably requested by any Holder of
Registrable Securities covered by a Registration Statement, (i) subject to
Section 2(b) of this Agreement, promptly incorporate in a Prospectus supplement
or post-effective amendment such information

15


--------------------------------------------------------------------------------


with respect to such Holder as such Holder reasonably requests to be included
therein and (ii) subject to Section 2(b) of this Agreement, make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as the Issuer has received notification of the matters to be incorporated in
such filing; and

(o)                                 in the case of an Underwritten Offering
pursuant to a Shelf Registration, enter into such customary agreements and take
all such other actions in connection therewith (including those requested by the
Holders of a majority of the Registrable Securities being sold) in order to
expedite or facilitate the disposition of such Registrable Securities and in
connection therewith, (i) to the extent possible, make such representations and
warranties to any Underwriters of such Registrable Securities with respect to
the business of the Issuer and its subsidiaries, the Registration Statement,
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
in writing if and when requested, (ii) obtain opinions of counsel to the Issuer
(which counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to such Underwriters and their respective counsel) addressed to
each Underwriter of Registrable Securities, covering the matters customarily
covered in opinions requested in underwritten offerings, (iii) obtain “cold
comfort” letters from the independent certified public accountants of the Issuer
(and, if necessary, any other certified public accountant of any subsidiary of
the Issuer, or of any business acquired by the Issuer for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each Underwriter of Registrable Securities,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings, (iv) if an underwriting agreement is entered into, include in such
underwriting agreement indemnification provisions and procedures no less
favorable to the selling Holders and underwriters, if any, than those set forth
in Section 5 hereof (or such other provisions and procedures acceptable to
Holders of a majority in aggregate principal amount of Registrable Securities
covered by such Registration Statement and the underwriters (if any), and (v)
deliver such documents and certificates as may be reasonably requested by the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Issuer made pursuant to clause (i) above and to evidence compliance with any
customary conditions contained in an underwriting agreement.

In the case of a Shelf Registration Statement, the Issuer may require each
Holder of Registrable Securities to furnish to the Issuer such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Issuer may from time to time reasonably request in
writing. The Issuer may

16


--------------------------------------------------------------------------------


exclude from such registration the Registrable Securities of any seller so long
as such seller fails to furnish such information within a reasonable time after
receiving such request. Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Issuer all information required to be
disclosed in order to make the information previously furnished to the Issuer by
such seller not materially misleading.

In the case of a Shelf Registration Statement or if Participating Broker-Dealers
who have notified the Issuer that they will be utilizing the Prospectus
contained in the Exchange Offer Registration Statement as provided in this
Section 3(o) are seeking to sell Exchange Securities and are required to deliver
Prospectuses, each Holder agrees that, upon receipt of any notice from the
Issuer of the happening of any event of the kind described in Section 3(e)(v)
hereof, such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to a Registration Statement until such Holder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by Section
3(i) hereof, and, if so directed by the Issuer, such Holder will deliver to the
Issuer (at its expense) all copies in its possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice. If the
Issuer shall give any such notice to suspend the disposition of Registrable
Securities pursuant to a Registration Statement, the Issuer shall extend the
period during which the Registration Statement shall be maintained effective
pursuant to this Agreement by the number of days during the period from and
including the date of the giving of such notice to and including the date when
the Holders shall have received copies of the supplemented or amended Prospectus
necessary to resume such dispositions.

The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (the “Underwriters”) that will administer the
offering will be selected by the Majority Holders of the Registrable Securities
included in such offering.


4.                                      PARTICIPATION OF BROKER-DEALERS IN
EXCHANGE OFFER.


(A)                                  THE STAFF OF THE SEC HAS TAKEN THE POSITION
THAT ANY BROKER-DEALER THAT RECEIVES EXCHANGE SECURITIES FOR ITS OWN ACCOUNT IN
THE EXCHANGE OFFER IN EXCHANGE FOR SECURITIES THAT WERE ACQUIRED BY SUCH
BROKER-DEALER AS A RESULT OF MARKET-MAKING OR OTHER TRADING ACTIVITIES (A
“PARTICIPATING BROKER-DEALER”), MAY BE DEEMED TO BE AN “UNDERWRITER” WITHIN THE
MEANING OF THE 1933 ACT AND MUST DELIVER A PROSPECTUS MEETING THE REQUIREMENTS
OF THE 1933 ACT IN CONNECTION WITH ANY RESALE OF SUCH EXCHANGE SECURITIES.

17


--------------------------------------------------------------------------------


The Issuer understands that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
to satisfy their prospectus delivery obligation under the 1933 Act in connection
with resales of Exchange Securities for their own accounts, so long as the
Prospectus otherwise meets the requirements of the 1933 Act.


(B)                                 IN LIGHT OF THE ABOVE, NOTWITHSTANDING THE
OTHER PROVISIONS OF THIS AGREEMENT, THE ISSUER AGREES THAT THE PROVISIONS OF
THIS AGREEMENT AS THEY RELATE TO A SHELF REGISTRATION SHALL ALSO APPLY TO AN
EXCHANGE OFFER REGISTRATION TO THE EXTENT, AND WITH SUCH REASONABLE
MODIFICATIONS THERETO AS MAY BE, REASONABLY REQUESTED BY ONE OR MORE
PARTICIPATING BROKER-DEALERS AS PROVIDED IN CLAUSE (II) BELOW, IN ORDER TO
EXPEDITE OR FACILITATE THE DISPOSITION OF ANY EXCHANGE SECURITIES BY
PARTICIPATING BROKER-DEALERS CONSISTENT WITH THE POSITIONS OF THE STAFF RECITED
IN SECTION 4(A) ABOVE; PROVIDED THAT:


(I)                                     THE ISSUER SHALL NOT BE REQUIRED TO KEEP
THE EXCHANGE OFFER REGISTRATION STATEMENT EFFECTIVE, AS WOULD OTHERWISE BE
CONTEMPLATED BY SECTION 2(B) FOR A PERIOD EXCEEDING 90 DAYS AFTER THE DATE ON
WHICH SUCH EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED EFFECTIVE (AS SUCH
PERIOD MAY BE EXTENDED PURSUANT TO THE PENULTIMATE PARAGRAPH OF SECTION 3 OF
THIS AGREEMENT AS APPLIED TO SUCH EXCHANGE OFFER REGISTRATION STATEMENT);


(II)                                  THE ISSUER SHALL NOT BE REQUIRED TO AMEND
OR SUPPLEMENT THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT, AS WOULD OTHERWISE BE CONTEMPLATED BY SECTION 3(I), FOR A PERIOD
EXCEEDING 90 DAYS AFTER THE DATE ON WHICH SUCH EXCHANGE OFFER REGISTRATION
STATEMENT IS DECLARED EFFECTIVE (AS SUCH PERIOD MAY BE EXTENDED PURSUANT TO THE
PENULTIMATE PARAGRAPH OF SECTION 3 OF THIS AGREEMENT AS APPLIED TO SUCH EXCHANGE
OFFER REGISTRATION STATEMENT) AND PARTICIPATING BROKER-DEALERS SHALL NOT BE
AUTHORIZED BY THE ISSUER TO DELIVER AND SHALL NOT DELIVER SUCH PROSPECTUS AFTER
SUCH PERIOD IN CONNECTION WITH THE RESALES CONTEMPLATED BY THIS SECTION 4; AND


(III)                               THE APPLICATION OF THE SHELF REGISTRATION
PROCEDURES SET FORTH IN SECTION 3 OF THIS AGREEMENT TO AN EXCHANGE OFFER
REGISTRATION, TO THE EXTENT NOT REQUIRED BY THE POSITIONS OF THE STAFF OF THE
SEC OR THE 1933 ACT AND THE RULES AND REGULATIONS THEREUNDER, WILL BE IN
CONFORMITY WITH THE REASONABLE REQUEST IN WRITING TO THE ISSUER BY ONE OR MORE
BROKER-DEALERS WHO CERTIFY TO THE ISSUER IN WRITING THAT THEY ANTICIPATE THAT
THEY WILL BE PARTICIPATING BROKER-DEALERS; AND PROVIDED, FURTHER, THAT, IN
CONNECTION WITH SUCH APPLICATION OF THE SHELF REGISTRATION PROCEDURES SET FORTH
IN SECTION 3 TO AN EXCHANGE OFFER REGISTRATION, THE ISSUER SHALL BE OBLIGATED
(X) TO DEAL ONLY WITH THE

18


--------------------------------------------------------------------------------


Broker-Dealer Representatives and (y) to pay the fees and expenses of only one
counsel representing the Participating Broker-Dealers.


5.                                      INDEMNIFICATION AND CONTRIBUTION.


(A)                                  THE ISSUER HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS EACH HOLDER OF REGISTRABLE SECURITIES AND EACH PARTICIPATING
BROKER-DEALER SELLING EXCHANGE SECURITIES DURING THE APPLICABLE PERIOD, AND EACH
PERSON, IF ANY, WHO CONTROLS SUCH PERSON OR ITS AFFILIATES WITHIN THE MEANING OF
SECTION 15 OF THE 1933 ACT OR SECTION 20 OF THE 1934 ACT (EACH, A “PARTICIPANT”)
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
(WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR OTHERWISE) WHATSOEVER, AS
INCURRED (INCLUDING THE COST OF ANY INVESTIGATION OR PREPARATION) ARISING OUT OF
OR BASED UPON:


(I)                                     ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT (OR ANY
AMENDMENT THERETO) OR PROSPECTUS (AS AMENDED OR SUPPLEMENTED IF THE ISSUER SHALL
HAVE FURNISHED ANY AMENDMENTS OR SUPPLEMENTS THERETO) OR ANY PRELIMINARY
PROSPECTUS; OR


(II)                                  THE OMISSION OR ALLEGED OMISSION TO STATE,
IN ANY REGISTRATION STATEMENT (OR ANY AMENDMENT THERETO) OR PROSPECTUS (AS
AMENDED OR SUPPLEMENTED IF THE ISSUER SHALL HAVE FURNISHED ANY AMENDMENTS OR
SUPPLEMENTS THERETO) OR ANY PRELIMINARY PROSPECTUS OR ANY OTHER DOCUMENT OR ANY
AMENDMENT OR SUPPLEMENT THERETO, A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING;

provided, however, the Issuer will not be liable in any such case to the extent
that any such loss, claim, damage, liability or expense arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in any Registration Statement (or any amendment thereto)
or Prospectus (as amended or supplemented if the Issuer shall have furnished any
amendments or supplements thereto) or any preliminary prospectus or any
amendment or supplement thereto of a material fact necessary in order to make
the statements made therein, in the light of the circumstances under with they
were made, not misleading, if in any case such statement or omission relates to
such Participant and was made in reliance upon and in conformity with
information furnished in writing to the Issuer by such Participant expressly for
use therein. The indemnity provided for in this Section 5 will be in addition to
any liability that the Issuer may otherwise have to the indemnified parties. The
Issuer shall not be liable under this Section 5 for any settlement of any claim
or action effected without its prior written consent, which shall not be
unreasonably withheld. No Participant shall, without the prior written consent
of the Issuer, effect any settlement or compromise of any pending or threatened
proceeding in respect of which such Issuer is or could have been a party, or
indemnity could have been sought hereunder by such Issuer, unless such
settlement (A) includes an unconditional release of such Issuer, from all
liability in any way related to or arising out of

19


--------------------------------------------------------------------------------


such litigation or proceeding and (B) does not impose any actual or potential
liability or any other obligation upon any Issuer and does not contain any
factual or legal admission of fault, culpability or a failure to act by or with
respect to any Issuer.

Each Participant, severally and not jointly, agrees to hold the Issuer harmless
and to indemnify the Issuer (including any of its respective affiliated
companies and any director, officer, agent or employee of the Issuer or any such
affiliated company) and any director, officer, or other person controlling
(within the meaning of Section 15 of the 1933 Act or Section 20(a) of the 1934
Act) the Issuer (including any of the Issuer’s affiliated companies) from and
against any and all losses, claims, damages, liabilities or expenses (whether
direct or indirect, in contract, tort or otherwise) whatsoever, as incurred
(including the cost of any investigation and preparation) arising out of or
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus, any amendment or
supplement thereto, or any preliminary prospectus, or (ii) the omission or the
alleged omission to state therein a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission relates to such Participant and was made in reliance upon and in
conformity with information furnished in writing by such Participant, expressly
for use therein. The indemnity provided for in this Section 5 will be in
addition to any liability that the Participants may otherwise have to the
indemnified parties. The Participants shall not be liable under this Section 5
for any settlement of any claim or action effected without their consent, which
shall not be unreasonably withheld. The Issuer shall not, without the prior
written consent of such Participant, effect any settlement or compromise of any
pending or threatened proceeding in respect of which such Participant is or
could have been a party, or indemnity could have been sought hereunder by such
Participant, unless such settlement (A) includes an unconditional release of
such Participant, from all liability in any way related to or arising out of
such litigation or proceeding and (B) does not impose any actual or potential
liability or any other obligation upon any such Participant and does not contain
any factual or legal admission of fault, culpability or a failure to act by or
with respect to any such Participant.

If a claim is made against any indemnified party as to which such indemnified
party may seek indemnity under this Section 5, such indemnified person shall
notify the indemnifying party promptly after any written assertion of such claim
threatening to institute an action or proceeding with respect thereto and shall
notify the indemnifying party promptly of any action commenced against such
indemnified party within a reasonable time after such indemnified party shall
have been served with a summons or other first legal process giving information
as to the nature and basis of the claim. Failure to so notify the indemnifying
party shall not, however, relieve the indemnifying party from any liability
which it may have on account of the indemnity under this Section 5, except to
the extent such failure results in the forfeiture by the indemnifying party of
material rights and defenses. The indemnifying party

20


--------------------------------------------------------------------------------


shall have the right to assume the defense of any such litigation or proceeding,
including the engagement of counsel reasonably satisfactory to the indemnified
party. In any such litigation or proceeding the defense of which the
indemnifying party shall have so assumed, any indemnified party shall have the
right to participate in such litigation or proceeding and to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party shall have failed
promptly to assume the defense thereof and employ counsel as provided above, or
(ii) counsel to the indemnified party reasonably determines that representation
of such indemnified party by the indemnifying party’s counsel would present the
indemnifying party’s counsel with a conflict of interest. It is understood that
the indemnifying party shall not, in connection with any litigation or
proceeding or related litigation or proceeding in the same jurisdiction, be
liable under this Agreement for the fees and expenses of more than one separate
firm (in addition to any local counsel) for all such indemnified parties and
that all such fees and expenses shall be reimbursed as they are incurred. Such
separate firm shall be designated by the indemnified party.

To the extent the indemnity provided for in the foregoing paragraphs of this
Section 5 is for any reason held unenforceable although otherwise applicable in
accordance with its terms with respect to an indemnified party in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then the
indemnifying party agrees to contribute to the amount paid or payable by such
indemnified person as a result of such losses, claims, damages, liabilities or
expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by such
indemnified party, on the other, from the offering of the Securities or (ii) if
the allocation provided by the foregoing clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing clause (i), but also the relative
fault of the indemnifying party, on the one hand, and of such indemnified party,
on the other, in connection with the statements, actions or omissions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Issuer, on the one hand, and by such Participant, on the other, shall be
deemed in the same proportion as the total proceeds from the offering (before
deducting expenses) of the Securities received by the Issuer bear to the total
net profit received by such Participant in connection with the sale of the
Securities. Relative fault shall be determined by reference to, among other
things, whether any alleged untrue statement or omission or any other alleged
conduct relates to information provided by the Issuer or other conduct by the
Issuer (or its employees or other agents), on the one hand, or by such
Participants, on the other hand.

The parties agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of the previous paragraph.
Notwithstanding any other provision of the previous paragraph, no Participant
shall be obligated to make contributions hereunder that in the aggregate exceed
the

21


--------------------------------------------------------------------------------


total net profit received by such Participant in connection with the sale of the
Securities, less the aggregate amount of any damages that such Participant has
otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact, and
no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of 1933 Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
paragraph (d), each person, if any, who controls a Participant within the
meaning of Section 15 of 1933 Act or Section 20 of the 1934 Act shall have the
same rights to contribution as the Participants, and each director of any
Issuer, each officer of any Issuer and each person, if any, who controls any
Issuer within the meaning of Section 15 of 1933 Act or Section 20 of the 1934
Act, shall have the same rights to contribution as the Issuer.


6.                                      MISCELLANEOUS.


(A)                                  NO INCONSISTENT AGREEMENTS. THE ISSUER HAS
NOT ENTERED INTO, AND ON OR AFTER THE DATE OF THIS AGREEMENT WILL NOT ENTER
INTO, ANY AGREEMENT WHICH IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS
OF REGISTRABLE SECURITIES IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE
PROVISIONS HEREOF. THE RIGHTS GRANTED TO THE HOLDERS HEREUNDER DO NOT IN ANY WAY
CONFLICT WITH AND ARE NOT INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OF
THE ISSUER’S OTHER ISSUED AND OUTSTANDING SECURITIES UNDER ANY SUCH AGREEMENTS.


(B)                                 AMENDMENTS AND WAIVERS. THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN UNLESS THE ISSUER HAS OBTAINED THE WRITTEN
CONSENT OF HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING REGISTRABLE SECURITIES AFFECTED BY SUCH AMENDMENT, MODIFICATION,
SUPPLEMENT, WAIVER OR CONSENT; PROVIDED, HOWEVER, THAT NO AMENDMENT,
MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT TO ANY DEPARTURE FROM THE PROVISIONS
OF SECTION 5 HEREOF SHALL BE EFFECTIVE AS AGAINST ANY HOLDER OF REGISTRABLE
SECURITIES UNLESS CONSENTED TO IN WRITING BY SUCH HOLDER. NOTWITHSTANDING THE
FOREGOING SENTENCE, (I) A WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF
WITH RESPECT TO A MATTER THAT RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS OF
REGISTRABLE SECURITIES WHOSE SECURITIES ARE BEING SOLD PURSUANT TO A
REGISTRATION STATEMENT AND THAT DOES NOT DIRECTLY OR INDIRECTLY AFFECT, IMPAIR,
LIMIT OR COMPROMISE THE RIGHTS OF OTHER HOLDERS OF REGISTRABLE SECURITIES MAY BE
GIVEN BY HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF
REGISTRABLE SECURITIES BEING SOLD PURSUANT TO SUCH REGISTRATION STATEMENT,
(II) THIS AGREEMENT MAY BE AMENDED, WITHOUT THE CONSENT OF ANY HOLDER OF
REGISTRABLE SECURITIES, BY WRITTEN AGREEMENT SIGNED BY THE ISSUER AND THE
INITIAL PURCHASERS, TO CURE ANY AMBIGUITY, CORRECT OR SUPPLEMENT ANY PROVISION
OF THIS AGREEMENT THAT MAY BE INCONSISTENT WITH ANY OTHER PROVISION OF THIS
AGREEMENT OR TO MAKE ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS
ARISING UNDER THIS AGREEMENT WHICH SHALL NOT BE INCONSISTENT WITH OTHER
PROVISIONS OF THIS AGREEMENT, (III) THIS AGREEMENT MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS AND CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY BE GIVEN, BY WRITTEN

22


--------------------------------------------------------------------------------


agreement signed by the Issuer and the Initial Purchasers to the extent that any
such amendment, modification, supplement, waiver or consent is, in their
reasonable judgment, necessary or appropriate to comply with applicable law
(including any interpretation of the Staff of the SEC) or any change therein and
(iv) to the extent any provision of this Agreement relates to an Initial
Purchaser, such provision may be amended, modified or supplemented, and waivers
or consents to departures from such provisions may be given, by written
agreement signed by such Initial Purchaser and the Issuer.


(C)                                  NOTICES. ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY
HAND-DELIVERY, REGISTERED FIRST-CLASS MAIL, TELEX, TELECOPIER, OR ANY COURIER
GUARANTEEING OVERNIGHT DELIVERY (I) IF TO A HOLDER, AT THE MOST CURRENT ADDRESS
GIVEN BY SUCH HOLDER TO THE ISSUERS BY MEANS OF A NOTICE GIVEN IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 6(C); (II) IF TO THE ISSUER, INITIALLY AT
THE ISSUER’S ADDRESS SET FORTH IN THE INDENTURE AND THEREAFTER AT SUCH OTHER
ADDRESS, NOTICE OF WHICH IS GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 6(C); AND (III) IF TO THE TRUSTEE, INITIALLY AT THE TRUSTEE’S ADDRESS
SET ORTH IN THE INDENTURE AND THEREAFTER AT SUCH OTHER ADDRESS, NOTICE OF WHICH
IS GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6(C).

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.


(D)                                 SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS, ASSIGNS AND
TRANSFEREES OF EACH OF THE PARTIES, INCLUDING, WITHOUT LIMITATION AND WITHOUT
THE NEED FOR AN EXPRESS ASSIGNMENT, SUBSEQUENT HOLDERS; PROVIDED THAT NOTHING
HEREIN SHALL BE DEEMED TO PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER DISPOSITION
OF REGISTRABLE SECURITIES IN VIOLATION OF THE TERMS OF THE INDENTURE. IF ANY
TRANSFEREE OF ANY HOLDER SHALL ACQUIRE REGISTRABLE SECURITIES, IN ANY MANNER,
WHETHER BY OPERATION OF LAW OR OTHERWISE, SUCH REGISTRABLE SECURITIES SHALL BE
HELD SUBJECT TO ALL OF THE TERMS OF THIS AGREEMENT, AND BY TAKING AND HOLDING
SUCH REGISTRABLE SECURITIES SUCH PERSON SHALL BE CONCLUSIVELY DEEMED TO HAVE
AGREED TO BE BOUND BY AND TO PERFORM ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND SUCH PERSON SHALL BE ENTITLED TO RECEIVE THE BENEFITS HEREOF. THE
TRUSTEE (IN ITS CAPACITY AS TRUSTEE UNDER THE INDENTURE OR ACTING ON BEHALF OF
THE HOLDERS PURSUANT TO THIS AGREEMENT) SHALL HAVE NO LIABILITY OR OBLIGATION TO
EITHER (I) THE ISSUER WITH RESPECT TO ANY FAILURE BY A HOLDER TO COMPLY WITH, OR
ANY BREACH BY ANY HOLDER OF, ANY OF THE OBLIGATIONS OF SUCH HOLDER UNDER THIS
AGREEMENT OR (II) ANY HOLDER WITH RESPECT TO ANY FAILURE

23


--------------------------------------------------------------------------------


by the Issuer to comply with, or any breach by the Issuer of, any of the
obligations of the Issuer under this Agreement.


(E)                                  ENTIRE AGREEMENT. THIS AGREEMENT CONTAINS
THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES AND REPLACES ALL OTHER PRIOR AGREEMENTS, WRITTEN OR ORAL,
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


(F)                                    THIRD PARTY BENEFICIARY. THE HOLDERS
SHALL BE THIRD PARTY BENEFICIARIES TO THE AGREEMENTS MADE HEREUNDER BETWEEN THE
ISSUER, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND, AND
SHALL HAVE THE RIGHT TO ENFORCE SUCH AGREEMENTS DIRECTLY TO THE EXTENT THEY DEEM
SUCH ENFORCEMENT NECESSARY OR ADVISABLE TO PROTECT THEIR RIGHTS HEREUNDER.


(G)                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


(H)                                 HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


(I)                                     GOVERNING LAW. THE INTERNAL LAWS OF THE
STATE OF NEW YORK SHALL GOVERN THE ENFORCEABILITY AND VALIDITY OF THIS
AGREEMENT, THE CONSTRUCTION OF ITS TERMS AND THE INTERPRETATION OF THE RIGHTS
AND DUTIES OF THE PARTIES HERETO WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS,
RULES OR PRINCIPLES.


(J)                                     SEVERABILITY. IN THE EVENT THAT ANY ONE
OR MORE OF THE PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY
CIRCUMSTANCE, IS HELD INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.

24


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

QWEST CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

25


--------------------------------------------------------------------------------


 

J.P. MORGAN SECURITIES INC.,

 

As Representative of the Initial Purchasers

 

 

 

 

 

By:

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

26


--------------------------------------------------------------------------------